UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No.1) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 31, 2010 DECISIONPOINT SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 333-144279 74-3209480 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 19655 Descartes, Foothill Ranch, CA92610-2609 (Address of principal executive offices) (Zip code) (949) 465-0065 (Registrant's telephone number, including area code) Copies to: Gregory Sichenzia, Esq. Peter DiChiara, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 9.01Financial Statements and Exhibits (a) Financial Statements of Business Acquired. The audited financial statements as of and for the years ended December 31, 2010 and 2009 for CMAC, Inc. The financial statements, including the notes to such financial statements and the report of the independent auditor thereon, are filed as Exhibit 99.1 herewith. (b) Pro Forma Financial Information. The unaudited pro forma condensed consolidated statement of operations for the year's endedDecember31, 2010 and 2009are filed as Exhibit 99.2 herewith. (d)Exhibits ExhibitNo. Description Stock Purchase Agreement, dated as of December23, 2010.,.(1) Audited financial statements as of and for the years ended December 31, 2010 and 2009 for CMAC, Inc. (2) Unaudited pro forma combined statement of operations for the year'sended December 31, 2010 and 2009. (2) Incorporated by reference to Exhibit10.1 of the Company’s Current Report on Form8-K dated December 30, 2010 Filed herewith 2 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DECISIONPOINT SYSTEMS, INC. Dated: March 15, 2011 By: /s/ Nicholas Toms Name: Nicholas R. Toms Title: Chief Executive Officer 3
